      Case 2:18-cv-01948-EJY Document 208 Filed 07/23/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                    ***
 3
     NATHAN LEFTENANT, ARNETT                                     Case No. 2:18-cv-01948-EJY
 4   LEFTENANT, JERYL BRIGHT, GREGORY
     JOHNSON, and THOMAS (“TOMI”)
 5   JENKINS,
                                                                             ORDER
 6                 Plaintiffs,
 7          v.
 8   LAWRENCE (“LARRY”) BLACKMON,
 9                 Defendant.
10   LAWRENCE (“LARRY”) BLACKMON,
11                 Counterclaim Plaintiff,
12          v.
13   NATHAN LEFTENANT, ARNETT
     LEFTENANT, JERYL BRIGHT, GREGORY
14   JOHNSON, and THOMAS (“TOMI”)
     JENKINS,
15
                   Counterclaim Defendants.
16

17          Presently before the Court is Plaintiffs Jeryl Bright, Thomas “Tomi” Jenkins, Gregory
18   Johnson, Arnett Leftenant, and Nathan Leftenant’s Motions to Strike (ECF Nos. 200 and 201) filed
19   on July 21, 2020.
20          Plaintiffs filed the present Motions after this Court granted leave to amend their first amended
21   complaint on July 14, 2020. ECF No. 185. In their first Motion to Strike (ECF No. 200), Plaintiffs
22   seek to strike their first Second Amended Complaint (ECF No. 198) because it was mistakenly filed
23   without exhibits. ECF No. 200 at 2:3-4. In their second Motion to Strike (ECF No. 201), Plaintiffs
24   seek to strike their second attempt to file the Second Amended Complaint (ECF No. 199) and its
25   exhibits (ECF Nos. 199-1 and 199-2), as they “[were] mistakenly filed.” ECF No. 201 at 2:4.
26          Accordingly, and based on the foregoing,
27          IT IS HEREBY ORDERED that Plaintiffs’ Motions to Strike (ECF Nos. 200 and 201) are
28   GRANTED.
                                                      1
      Case 2:18-cv-01948-EJY Document 208 Filed 07/23/20 Page 2 of 2




 1           IT IS FURTHER ORDERED that Plaintiffs’ Second Amended Complaints (ECF Nos. 198

 2   and 199), and attachments thereto (ECF Nos. 199-1 and 199-2), shall be struck from the record of

 3   this case.

 4           Dated this 23rd day of July, 2020

 5

 6

 7                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
